ORDER

PER CURIAM.
Joami Kindell (“movant”) appeals the judgment of the motion court denying his motion for post-conviction relief pursuant to Rule 29.15 on the merits without an evidentiary hearing. In his motion, mov-ant claims that he was denied effective assistance of counsel in that his trial attorney failed to object to the trial court trying and convicting him for the lesser included crime of attempted forcible rape under Count II of the charges against him after the trial court had acquitted him of forcible rape under Count II. Movant further contends that this failure to object resulted in his being subject to double jeopardy in violation of the United States Constitution and Missouri Constitution because he could not be tried and convicted of a lesser included offense, attempted forcible rape, after having been acquitted of the greater charge, forcible rape.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the tidal court is affirmed in accordance with Rule 84.16(b).